If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



MICHELLE L. ROSS,                                                    UNPUBLISHED
                                                                     March 14, 2019
               Plaintiff-Appellee,

v                                                                    No. 341273
                                                                     St. Clair Circuit Court
SHANE TYLER DYMENT,                                                  LC No. 16-001527-NF

               Defendant/Cross-Defendant,

and

AUTO-OWNERS INSURANCE COMPANY,

               Defendant/Cross-Plaintiff-
               Appellant.



Before: BORRELLO, P.J., and SWARTZLE and CAMERON, JJ.

PER CURIAM.

        In this third-party no-fault action for uninsured motorist benefits, defendant/cross-
plaintiff, Auto-Owners Insurance Company (defendant),1 appeals as of right the trial court’s
judgment in favor of plaintiff, Michelle Ross, following a jury trial. Defendant contends on
appeal that it is entitled to a new trial because plaintiff’s trial counsel was permitted to make the
improper and prejudicial assertion that, because defendant voluntarily paid plaintiff’s first-party
personal injury protection (PIP) benefits, defendant essentially admitted to the threshold injury in
the third-party case. We disagree and affirm.




1
 Shane Tyler Dyment was also named as a defendant in the case, but is not a party to this appeal,
and will be referred to by name throughout.
        To preserve a claim of attorney misconduct in a civil case, a party must object to the
conduct and request a curative instruction or move for a mistrial. Reetz v Kinsman Marine
Transit Co, 416 Mich. 97, 103; 330 NW2d 638 (1982). In this case, although defendant objected
to the assertion that its decision to pay plaintiff’s PIP benefits constituted any type of admission,
defendant failed to request a curative instruction or move for a mistrial, and accordingly, the
issue is not preserved. Notwithstanding this, the fact that a litigant failed to request a curative
instruction or move for a mistrial “is not an absolute bar to review, for it does not preclude an
appellate court from correcting substantial errors which were not preserved in the trial court.”
Id. at 100-101.

       When articulating the standard of review for claims of attorney misconduct in civil cases,
including a claim that an attorney made an improper or prejudicial argument at trial, this Court
frequently quotes the following analysis from Reetz:

               When reviewing an appeal asserting improper conduct of an attorney, the
       appellate court should first determine whether or not the claimed error was in fact
       error and, if so, whether it was harmless. If the claimed error was not harmless,
       the court must then ask if the error was properly preserved by objection and
       request for instruction or motion for mistrial. If the error is so preserved, then
       there is a right to appellate review; if not, the court must still make one further
       inquiry. It must decide whether a new trial should nevertheless be ordered
       because what occurred may have caused the result or played too large a part and
       may have denied a party a fair trial. If the court cannot say that the result was not
       affected, then a new trial may be granted. Tainted verdicts need not be allowed to
       stand simply because a lawyer or judge or both failed to protect the interests of
       the prejudiced party by timely action. [Id. at 102-103.]

This Court has since clarified that, in civil cases involving unpreserved claims of attorney
misconduct, reversal is warranted only where (1) the attorney’s remarks “were so prejudicial as
to have denied the party a fair trial,” and (2) “any resulting prejudice could not have been cured
by a curative instruction.” Badiee v Brighton Area Sch, 265 Mich. App. 343, 373-374; 695 NW2d
521 (2005).

        Defendant first contends that in this case, as in Reetz, plaintiff’s counsel made repeated
prejudicial comments that evidenced a deliberate attempt to deprive defendant of a fair trial. See
Reetz, 416 Mich. at 111-112. Defendant contends that plaintiff was repeatedly permitted to
conflate the threshold-injury requirement of a first-party claim, an “accidental bodily injury,”
MCL 500.3105(1), with the threshold-injury requirement of a third-party claim, a “serious
impairment of body function, or permanent serious disfigurement,” MCL 500.3135(1). Our
review of the record, however, did not yield an instance in which plaintiff’s attorney conflated
the two standards. Instead, plaintiff used the fact that defendant voluntarily paid first-party
benefits to counter defendant’s argument that plaintiff never suffered an injury whatsoever from
the automobile accident.

       The first time plaintiff raised the issue, during her opening statement, plaintiff’s counsel
noted that, by voluntarily paying PIP benefits, defendant had admitted that (1) plaintiff had been


                                                -2-
injured, and (2) the injuries were related to the auto accident. Plaintiff never suggested that the
same implied that her injuries were serious impairments of body function:

               Plaintiff’s Counsel: The interesting thing, Auto Owners is [plaintiff’s]
       first-party carrier. She made an application for first-party benefits after this
       accident. In that application she indicated that she couldn’t work, where she
       worked and what she was paid, which I told you, and that she suffered injuries to
       her knees and aggravated her pre-existing back condition. Auto Owners then had
       her sign a medical authorization[] to release the medical records from her treating
       physician, Dr. Santa Ana, from her general practitioner, the chiropractor and
       others and reviewed those records. And what did Auto Owners—

              Defense Counsel: Your Honor, I’m going to object here. First party and
       what happened on that aspect has nothing to do with this uninsured motorist case.
       We’re not here about medical bills and what’s going on on that end of it. This is
       beyond what this case is about.

              Plaintiff’s Counsel: Absolutely not. Their expert has said no injuries, but
       Auto Owners has paid her medical bills after reviewing her medical records, and
       has paid her lost wages, which they’d only be obligated to do if Auto Owners
       found that her injuries were the result of this automobile accident. That’s an
       admission by Auto Owners, and that’s why I’m bringing it in.

             Defense Counsel: No, your Honor. That’s a different standard about
       payment of first-party medical bills in terms of related or not.

               Plaintiff’s Counsel: No it’s not.

               Defense Counsel: It’s, it is a different standard. It’s a different issue.
       First party is not a part of this case and it’s prejudicial for him to even bring this
       up.

             Plaintiff’s Counsel: Absolutely not. They have a doctor, your Honor,
       who said no injuries from this accident. So if there were no injuries[,] Auto
       Owners wouldn’t be responsible to pay a dime.

             The Court: Well, at this point, this is just opening statements. These
       arguments of the attorneys are not evidence and you’re not to consider them as
       such. We will deal with the facts as they come out during the course of the trial.
       You may proceed.

        When defendant’s payment of PIP benefits was then brought up through plaintiff’s
testimony, the exchange even more clearly evidenced that plaintiff was only referencing the PIP
benefits in response to defendant’s argument that plaintiff was unharmed in the accident. Again,
plaintiff’s counsel did not conflate the first-party threshold injury with the third-party threshold
injury:



                                                   -3-
                Plaintiff’s Counsel: Now, after this accident did you file an application
       for first[-]party benefits with [defendant]?

               Plaintiff: Yes, I did.

               Plaintiff’s Counsel: And did you at that point advise them that you were
       injured in this automobile accident?

               Plaintiff: Yes, we did.

               Defense Counsel: Your honor, again, this is beyond this case. It’s not
       about first[-]party benefits or the standard there as opposed to a third-party
       automobile negligence case and whether she has a serious impairment. And this
       is very prejudicial.

               Plaintiff’s Counsel: Again, your Honor, the [d]efendant has hired a doctor
       who’s testified that my client suffered no injuries in this automobile accident.
       Auto Owners paid the medical and they would only pay the medical if she was
       injured in the automobile accident. So it goes to their admission that they
       reviewed the medical records, they paid her medical expenses, they paid her wage
       loss, and they paid attendance [sic] care and replacement services. They wouldn’t
       pay any of those things if it weren’t an injury. And because their doctor is not, he
       hasn’t testified, well, she had an injury and it got better, he’s testified she had no
       injury. So, that’s inconsistent with Auto Owners admission by paying all of her
       expenses for which they would not have to pay if she wasn’t injured in the
       accident. So that’s what it’s being offered for, your Honor, is to prove that Auto
       Owners has already admitted she was injured in this accident contrary to the
       medical testimony that they paid for to come into this case.

               Defense Counsel: Your Honor, this is about serious impairment. You get
       into standards and make this case a lot longer and confuse the jury with the jury
       instructions about first-party cases, what’s reasonable and necessary treatment.
       Their responsibility to pay for reasonable treatment that they deem to be related,
       even if it doesn’t meet the no[-]fault threshold.

               The Court: Are you going to have a doctor come in and testify that she had
       no injuries in this accident?

               Defense Counsel: Yeah, they’re unrelated.

               The Court: Then proceed.

               Plaintiff’s Counsel: Thank you, your Honor.

        The next two times the PIP benefits were mentioned were in plaintiff’s closing argument
and rebuttal, during which, again, plaintiff’s counsel did not conflate an “accidental bodily
injury” with a “serious impairment of body function,” and instead only used the PIP benefits to
counter defendant’s argument that plaintiff was not injured in the accident at all. Plaintiff never

                                                -4-
actually conflated the threshold injuries for first-party and third-party claims, and as such,
defendant has failed to establish under Reetz that an error occurred.

        Defendant contends in the alternative that it is entitled to a new trial based upon the
possibility that the jury was unduly influenced by a singular statement made during plaintiff’s
rebuttal argument. While initially contending that defendant’s voluntary payment of PIP benefits
constituted an admission that plaintiff was injured, plaintiff’s counsel arguably went one step
further in the rebuttal argument when he stated: “[I]t’s an admission by them that she was injured
in this accident, and it’s an admission that they owe her money and they don’t want to pay her
any more money, that’s the bottom line.” In context, plaintiff’s counsel likely was referring to
defendant’s decision to cease paying plaintiff’s first-party benefits, and was not suggesting that
defendant had admitted to a serious impairment of body function. Defendant nonetheless
contends that the statement was so prejudicial that it alone necessitates a new trial.

        Defendant relies on Lasky v Baker, 126 Mich. App. 524; 337 NW2d 561 (1983), and
Muilenberg v Upjohn Co, 115 Mich. App. 316; 320 NW2d 358 (1982). In Lasky, a jury awarded
the plaintiff $60,000 after she was struck by a vehicle negligently operated by the defendant,
Ervin Baker. Lasky, 126 Mich. App. at 526-527. Although the jury found damages in the amount
of $60,000, it also found that the plaintiff was 75% responsible for the accident, and thus the
plaintiff’s actual recovery was reduced to $15,000. Id. According to the plaintiff, Baker had
been drinking, so the plaintiff also named as a defendant the owner of the bar that had served
him, Helen Skiba, and contended that Skiba had served Baker alcohol while Baker was visibly
intoxicated. Id. at 527-528. After Skiba was dismissed from the case on her motion for a
directed verdict, the plaintiff contended that a reference to the dismissal by Baker’s counsel
during closing arguments prejudicially implied to the jury that the plaintiff’s testimony as to
Baker’s intoxication lacked credibility. Id. at 527. Baker’s counsel specifically stated:

               “I’d like to take you back to last Wednesday when we all first got
       together. We started going over this case. At that time [the plaintiff’s counsel]
       stated that the Plaintiff would prove that [Baker] was intoxicated and he became
       intoxicated at [Skiba’s] Bar. I submit to you that has not been proven. [Skiba] is
       no longer even sitting at the defense table.” [Id. at 532.]

This Court agreed that the statement was prejudicial because it implied to the jury that, by virtue
of the trial court granting Skiba’s motion for a directed verdict, the trial court had discredited the
plaintiff’s testimony such that it had made “a judicial pronouncement that Baker was not
intoxicated.” Id. at 532. Despite the issue being unpreserved, this Court found that the improper
remarks of Baker’s counsel denied a fair trial to the plaintiff, and thus granted the plaintiff a new
trial. Id. at 534.

        In Muilenberg, a jury awarded the plaintiff $750,000 after the plaintiff ingested a drug
manufactured by the defendant without the defendant having warned the plaintiff of the drug’s
side effects. Muilenberg, 115 Mich. App. at 319. The drug resulted in the plaintiff developing
“severe chronic ulcerative colitis,” which resulted in a four-week hospital stay, blood
transfusions, a colectomy, and an ileostomy. Id. at 320. On appeal, the defendant claimed that
the plaintiff’s counsel made prejudicial statements during the plaintiff’s rebuttal argument when


                                                 -5-
he referred to the trial court’s denial of the defendant’s motion for a directed verdict. Id. The
plaintiff’s counsel argued:

               “As a matter of fact, I suggest that you satisfy yourself on that issue before
       you move on to the other issues of the lawsuit, because without negligence, I
       wouldn’t be in court, [the plaintiff] wouldn’t be in court. That is a prerequisite to
       allow me to even argue before you now. If I had not proved at least for jury
       determination that the [defendant] was negligent, [defense counsel] would have
       been entitled to a directed verdict at the close of my proofs. He moved for it, and
       it was denied.” [Id. at 320-321.]

Following the statement, the trial court gave a cautionary instruction, but this Court found that
the instruction actually made the plaintiff’s statement more problematic:

       The instruction failed to advise the jury that the motion for a directed verdict had
       no bearing on the issue of defendant’s negligence. Instead, the curative
       instruction focused on the fact that the judge had ruled on the law, and that was
       his province, not to be of concern to the jury since if his decision was erroneous
       the higher Court would reverse it. This curative instruction did not discount the
       impact of the plaintiff’s statement but to the contrary may have endorsed the
       plaintiff’s argument in the juror’s [sic] minds. [Id. at 323.]

Because the instruction did not cure the prejudicial comment made by the plaintiff, this Court
concluded that the defendant was entitled to a new trial. Id. at 324, 333.

         Lasky and Muilenberg are both distinguishable from the case at hand. Both of the
statements in Lasky and Muilenberg involved insinuations that a trial court’s ruling on a motion
for a directed verdict amounted to some sort of judicial pronouncement on a finding of fact.
Lasky, 126 Mich. App. at 532; Muilenberg, 115 Mich. App. at 320-321. In this case, however, (1)
it is not clear that plaintiff was attempting to make an improper argument in the first place, and
(2) the threat of prejudice from plaintiff’s argument, were it improper, pales in comparison to the
threat of prejudice from the statements made in Lasky and Muilenberg.

        The fact that plaintiff was using the voluntary payment of her PIP benefits as evidence
that she was generally injured in the accident—and not as proof that she sustained a serious
impairment of body function—was abundantly clear from the previous instances in which the
PIP benefits were raised. Furthermore, the jury was also explicitly instructed regarding
plaintiff’s burden to show a serious impairment of a body function or permanent serious
disfigurement separate from and in addition to a showing that plaintiff was generally “injured” as
a proximate result of Dyment’s negligence. Additionally, the jury sat through four days of
testimony regarding the injuries plaintiff claimed to have sustained from the accident, the
seriousness of those injuries, and their impact on plaintiff’s life. Mention of the fact that
defendant voluntarily paid first-party benefits was miniscule in relation to the testimony from
plaintiff, her husband, and her doctor, that the accident caused objectively manifested injuries
and exacerbated others such that plaintiff’s ability to lead her normal life was impaired. Finally,
and importantly, there is no doubt that, to the extent the statement was improper, it could have


                                                -6-
been cured by a curative instruction had defendant so requested. See Badiee, 265 Mich. App. at
374.

       Affirmed.



                                                        /s/ Stephen L. Borrello
                                                        /s/ Brock A. Swartzle
                                                        /s/ Thomas C. Cameron




                                            -7-